DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that amended claims 1, 10, and 18 all require a bonding media in the one or more channels and in the space between the outer structure and the interior structure, and newly amended claim 10 .  This is not found persuasive because the process can still be used on a bonded structure that does not include a wing box or wing ribs.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.

Notice to Applicant
Claims 1-9 and 18-20 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Objections
Claim 18 is objected to because of the following informalities:  “wherein each bonded structures” in line 7 should be amended to “wherein each bonded structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 4 recites the limitation “wherein the oversized hole exerts a force on the elastomeric grommet towards the longeron thereby causing the longeron to make intimate contact with the wing skin”.  This limitation fails to comply with the enablement requirement because, although the specification discloses this limitation verbatim, there is no further discussion of how the hole can exert a force on the grommet in such a way, and the connection between the hole, the grommet, and the longeron is not shown in any of the Figures, as the longerons are only shown in Figure 1A and does not include any specific details about the longerons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 7, these claims are indefinite because the bonded structure of claim 5, on which claims 6 and 7 depend, already comprises a cured bonding media.  Since claim 6 explicitly discloses the edge seal is configured for removal after the bonding media cures, and claim 7 discloses the pressure plate is configured for removal after the bonding media cures, both the edge seal and the pressure plate are no longer part of the cured bonded structure.  These claims therefore amount to product-by-process claims, and determination of patentability is based on the resultant product.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2016/0229552 by Gross in view of US Patent Number 5,461,534 to Gondot, US Patent Number 7,037,568 to Rogers, and US Patent Application Number 2017/0253346 by Schaaf.

Regarding claim 1, Gross discloses a bonded structure comprising:
An outer structure (structural element 20) comprising a close tolerance hole associated with a first accuracy level (through-hole 44);
An interior structure (structural element 26) comprising a hole (through-hole 46);
A fastener positioned in the close tolerance hole and the oversized hole (fastener 34), wherein the fastener comprises one or more channels (paragraph 22 discloses “fastener 34 is a bolt, which includes head 36, threaded shaft 38 (threads not shown)”, the threads comprise one or more channels on the fastener); and
A bonding media disposed in the one or more channels of the fastener (paragraph 33 disclose “The slurry or paste-like mixture is applied to surface 57, including surfaces 58 and 60 of fastener 34”, see Figure 2).
Gross does not disclose the interior structure comprising an oversized hole associated with a second accuracy level that is different from the first accuracy level, an elastomeric grommet disposed in the oversized hole.  However, these limitations are taught by Gondot.  Gondot discloses an antisparking structure comprising an outer structure 1 with a close tolerance hole 7, an interior structure 2 comprising an oversized hole 8 associated with a second accuracy level that is different from the first accuracy level (see Figure 1), a grommet disposed in the oversized hole (tube 13).  Gondot suggests that “no arc appears between the nut 11 and the component 2 because of the combined action of the tube of insulation 13 and of the insulating washer 14”.  It would thus be obvious to a person having ordinary skill in the art to modify Gross using the teachings from Gondot in order to provide additional conductivity between components 1 and 2 and to prevent arcs from appearing between the interior component and interior structures such as nut 40.  
Gondot does not explicitly disclose the grommet being elastomeric.  However, column 2, lines 26-34 discloses tube 13 being insulating.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of insulating materials that are elastomeric such as rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Gross and Gondot do not disclose the bonding media disposed in the space between the outer structure and the interior structure.  However, this limitation is taught by Schaaf.  Schaaf discloses a lightning strike protection system with an exterior structure (skin panel 68) and an interior structure (stringer 62) with a conductive filler 70 forming current pathways 76 between and interior and exterior structures.  It would be obvious to a person having ordinary skill in the art to modify Gross using the teachings from Schaaf to provide additional conductive filler to ensure conductivity between the interior and exterior structures.
Gross, Gondot, and Schaaf do not disclose one or more spacers between the outer structure and the interior structure providing a space between the outer structure and the interior structure.  However, this limitation is taught by Rogers.  Rogers discloses a joining member for joining a skin to a supporting rib having spacers 302, and column 4, line 66 to column 5, line 2 disclose “In this manner, the ridges 302 determine a bond-line thickness of the adhesive material between the surface 300 of the joining member 208C and the adjacent surface of the upper skin 204”.  It would be obvious to a person having ordinary skill in the art to modify Gross, Gondot, and Schaaf using the teachings from Rogers in order to provide a desired thickness of conductive filler between the surfaces.

Regarding claim 2 (dependent on claim 1), Schaaf further teaches the interior structure corresponding to the wing rib (ribs 66).  
Schaaf does not explicitly disclose the outer structure corresponding to a wing box.  However, paragraph 64 disclose “the one or more composite structure 28, such as aircraft composite structures 28a, may comprise the fuselage 14, the wings 18, such as composite wings 18a, the fuel tanks 25, wing structures such as stringers 62, spars 64, ribs 66, and skin panels 68, or other suitable composite structures 28, such as aircraft composite structures 28a”.  It would be obvious to a person having ordinary skill in the art to modify Schaaf to attach wing ribs 66 to other common adjacent wing structures such as wing boxes.

Regarding claim 3 (dependent on claim 2), Schaaf further teaches the interior structure corresponding to the wing rib is a bracket connected to the wing rib (vertical web 260).  

Regarding claim 5 (dependent on claim 1), Gross discloses the bonding media comprises a cured bonding media.  Paragraph 36 discloses “Once securement is completed using fastener 34, the material or metal structure 56 cures into a solid state”.  

Regarding claims 6 (dependent on claim 5) and 7 (dependent on claim 6), Gross does not disclose an edge seal configured to contain the bonding media as the bonding media cures, wherein the edge seal is configured for removal after the bonding media cures or a pressure plate coupled to the one or more spacers and configured to apply pressure to the edge seal as the bonding media cures, wherein the pressure plate is configured for removal after the bonding media cures, and wherein removal of the pressure plate facilitates removal of the edge seal.  However, the examiner takes official notice that the use of removable frames to contain a liquid before curing is well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Gross to use a removable seal and a pressure plate to maintain the seal to prevent the slurry from leaking out prior to curing.

Regarding claim 9 (dependent on claim 1), Gross discloses the fastener comprising an insertion end (towards nut 40) and a coupling end (head 36), and wherein the one or more channels originate at the insertion end (the threads on fastener 34 starts at the insertion end to cooperate with threaded nut 40), and wherein the bonding media is provided to the space between the outer structure and the interior structure via the insertion end of the fastener (Figure 2 shows the slurry being provided to gaps between layers formed by the rough surfaces of structural elements 20 and 26 via gaps formed between the threads on fastener 34 and the rough surfaces of structural elements 20 and 26).  

Claims 18- are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0253346 by Schaaf in view of US Patent Application Number 2016/0229552 by Gross, US Patent Number 5,461,534 to Gondot, and US Patent Number 7,037,568 to Rogers.

Regarding claim 18, Schaaf discloses a system for forming a bonded wing comprising:
A plurality of wing ribs, a plurality of longerons, a wing skin covering the plurality of wing ribs and the plurality of longerons (paragraph 64 disclose “the one or more composite structure 28, such as aircraft composite structures 28a, may comprise the fuselage 14, the wings 18, such as composite wings 18a, the fuel tanks 25, wing structures such as stringers 62, spars 64, ribs 66, and skin panels 68, or other suitable composite structures 28, such as aircraft composite structures 28a”);
A plurality of bonded structures, wherein each bonded structure comprises:
An outer structure, wherein the outer structure comprises a close tolerance hole associated with a first accuracy level (see 68 in Figure 9B);
An interior structure corresponding to a wing rib of the plurality of wing ribs (260a and 260b in Figure 9B);
A fastener positioned in the holes (fasteners 118); and
A bonding media disposed in the space between the outer structure and the interior structure (conductive filler 70 and current pathways 76).
Schaaf does not disclose the interior structure comprising an oversized hole associated with a second accuracy level that is different from the first accuracy level, an elastomeric grommet disposed in the oversized hole, wherein the bonding media, the elastomeric grommet, and the oversized hole collectively position the interior structure relative to the outer structure.  However, these limitations are taught by Gondot.  Gondot discloses an antisparking structure comprising an outer structure 1 with a close tolerance hole 7, an interior structure 2 comprising an oversized hole 8 associated with a second accuracy level that is different from the first accuracy level (see Figure 1), a grommet disposed in the oversized hole (tube 13), wherein the bonding media, the elastomeric grommet, and the oversized hole collectively position the interior structure relative to the outer structure (Schaaf discloses the bonding media helping position the structures and Gondot teaches tube 13 and hole 8 positioning the interior structure).  Gondot suggests that “no arc appears between the nut 11 and the component 2 because of the combined action of the tube of insulation 13 and of the insulating washer 14”.  It would thus be obvious to a person having ordinary skill in the art to modify Schaaf using the teachings from Gondot in order to provide additional conductivity between components 1 and 2 and to prevent arcs from appearing between the interior component and interior structures such as nut 40.  
Gondot does not explicitly disclose the grommet being elastomeric.  However, column 2, lines 26-34 discloses tube 13 being insulating.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of insulating materials that are elastomeric such as rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Schaaf does not disclose the fastener comprising one or more channels, and a bonding media disposed in the one or more channels of the fastener.  However, this limitation is taught by Gross.  Gross discloses an aircraft structural assembly including a fastener 34, paragraph 22 discloses “fastener 34 is a bolt, which includes head 36, threaded shaft 38 (threads not shown)”, and paragraph 33 disclose “The slurry or paste-like mixture is applied to surface 57, including surfaces 58 and 60 of fastener 34”, see Figure 2.  It would be obvious to a person having ordinary skill in the art to modify Schaaf using the teachings from Gross in order to use a known type of fastener to secure aircraft structures and to provide between conductivity between the fastener and the structures.
Schaaf and Gondot do not disclose one or more spacers between the outer structure and the interior structure providing a space between the outer structure and the interior structure.  However, this limitation is taught by Rogers.  Rogers discloses a joining member for joining a skin to a supporting rib having spacers 302, and column 4, line 66 to column 5, line 2 disclose “In this manner, the ridges 302 determine a bond-line thickness of the adhesive material between the surface 300 of the joining member 208C and the adjacent surface of the upper skin 204”.  It would be obvious to a person having ordinary skill in the art to modify Schaaf, Gondot, and Gross using the teachings from Rogers in order to provide a desired thickness of conductive filler between the surfaces.

Regarding claims 19 (dependent on claim 18), Schaaf and Gross do not disclose an injection cartridge coupled to an insertion end of the fastener and configured to provide the bonding media to the space between the outer structure and the interior structure via the insertion end of the fastener.  However, the examiner takes official notice that the use of cartridges to hold and inject bonding media is well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Schaaf and Gross to use an injection cartridge to apply the slurry to the insertion end of the structure as shown in Figure 10B of Schaaf and Figure 2 of Gross.
Allowable Subject Matter
Claims 4, 8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642